DETAILED ACTION
Claims 1-20 have been preliminarily cancelled.
Claims 21-40 have been preliminarily added.
Claims 21-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.

	
Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-26 and 28-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graf et al. (U.S. 7,334,157) in view of HU et al. (U.S. 2010/0070970 A1).
Regarding claims 21, 34 and 39, Graf discloses a method and system, comprising:
extracting, by one or more processors, a first operating system and a first kernel that accesses a first set of hardware (see Graf; column 7 lines 39-50; Graf discloses retrieving a backup image of a saved client includes drivers, HAL and the kernel.  One of ordinary skill in the art would recognize that if a kernel is provided, so is an operating system, since a kernel is the fundamental part of an operating system. Nonetheless, column 4 lines 31-34 and column 11 lines 60-64 discloses an OS is involved; and column 4 lines 23-30 disclose what a configuration may include);
determining that the first kernel is incompatible with a second set of hardware associated with a destination platform (see Graf; column 8 lines 44-55; Graf discloses a comparison made to determine whether there are hardware differences between a saved client and the target client, i.e. “second set of hardware associated with a destination platform”, and if changes need to be made to the kernel.  Therefore, if it is determined that changes need to be made, then the current kernel is not compatible), and
installing the first operating system onto a second kernel compatible with the second set of hardware (see Graph; column 4 line 64-column 5 line 23, and column 8 lines 44-55; Graph discloses determining hardware differences between a saved client and the target client.  The differences necessitate the addition of hardware drivers in the operating system files, as well as modifying the kernel, i.e. “second kernel compatible with the second set of hardware”.  In other words, a modified kernel is used that is compatible with the operating system in order to use the differing hardware functionality on the target client, i.e. the new/different hardware devices on the target client).
While Graf discloses a first set of hardware and second set of hardware, as discussed above, Graf does not explicitly disclose a first set of virtualized hardware, the first set of virtualized hardware provided by a first hypervisor of a first type; and a second set of virtualized hardware, the second set of virtualized hardware provided by a second hypervisor of a second type, different from the first type of the first hypervisor.
In analogous art, Hu discloses a first set of virtualized hardware, the first set of virtualized hardware provided by a first hypervisor of a first type (see HU; paragraph 0029; HU discloses virtualization, via a hypervisor configuration, i.e. “a first hypervisor of a first type”, that includes a network configuration such as switches, ports and NICS, i.e. “virtualized hardware”); and 
a second set of virtualized hardware, the second set of virtualized hardware provided by a second hypervisor of a second type, different from the first type of the first hypervisor (see HU; paragraphs 0029, 0031 and 0038; HU discloses virtualization, via a hypervisor configuration, that includes a network configuration such as switches, ports and NICS, i.e. “virtualized hardware”. And using a profile to find differences in a target configuration and a created configuration, therefore two configurations and two sets of virtualized hardware. Further, a profile may have different polices and therefore constitutes the hypervisors being of two different types based on the profile).
One of ordinary skill in the art would have been motivated to combine Graf and HU because they both disclosed features of configuration management, and HU's hypervisor would be one way to implement Graf's hardware abstraction layer (HAL). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the feature of HU into the system of Graf in order to provide reduction in configuration complexity by using virtualization (see HU; paragraph 0020).
Further, Graf teaches the additional limitations of claim 34, a non-transitory computer readable storage medium storing instructions, and executed by one or more processors (see Graf; column 12 lines 2-14 and lines 24-27).
Regarding claims 22, 35 and 40, Graf and HU disclose all the limitations of claims 21, 34 and 39, as discussed above, and further the combination of Graf and HU clearly discloses wherein the second kernel is compatible with the first operating system (see Graph; column 4 line 64-column 5 line 23, and column 8 lines 44-55; Graph discloses determining hardware differences between a saved client and the target client.  The differences necessitate the addition of hardware drivers in the operating system files, as well as modifying the kernel, i.e. “second kernel compatible with first operating system”.  In other words, a modified kernel is used that is compatible with the operating system in order to use the differing hardware functionality on the target client, i.e. the new/different hardware devices on the target client).
Regarding claims 23 and 36, Graf and HU disclose all the limitations of claims 21 and 34, as discussed above, and further the combination of Graf and HU clearly discloses wherein the second kernel is compatible with a modified first operating system (see Graph; column 4 line 64-column 5 line 23; Graph discloses determining hardware differences between a saved client and the target client. The differences necessitate the addition of hardware drivers which includes updating the operating system files, i.e. “modified first operating system”, as well as modifying the kernel. In other words, a modified kernel is used that is compatible with the updated operating system in order to use the differing hardware functionality on the target client, i.e. the new/different hardware devices on the target client).
Regarding claims 24 and 37, Graf and HU disclose all the limitations of claims 21 and 34, as discussed above, and further the combination of Graf and HU clearly discloses wherein the first operating system and the first kernel are extracted from a first node of a first hosting system (see Graf; column 6 line 44-51 and 7 lines 39-50; Graf discloses retrieving the backup image from a saved client, i.e. “first node of a first hosting system”).
Regarding claims 25 and 38, Graf and HU disclose all the limitations of claims 24 and 37, as discussed above, and further the combination of Graf and HU clearly discloses wherein the destination platform corresponds to a second set of physical hardware of a second node of a second hosting system (see Graf; column 8 lines 44-55; Graf discloses a comparison made to determine whether there are hardware differences between a saved client and the target client, i.e. “second set of physical hardware of a second node…”).
Regarding claim 26, Graf and HU disclose all the limitations of claim 25, as discussed above, and further the combination of Graf and HU clearly discloses wherein the extracting comprises remotely accessing the first node (see Graf; column 5 lines 56-65 and Figure 1; Graf discloses the config edit tool and restore tool are remote from client).
Regarding claim 28, Graf and HU disclose all the limitations of claim 26, as discussed above, and further the combination of Graf and HU clearly discloses wherein the remotely accessing comprises running an extraction tool at a computer system that communicatively couples the first node to the second node (see Graf; column 7 lines 61-65 and Figure 1; Graf discloses restore tool and config edit tool, also couples the target and saved client together in order to make a determination of hardware differences).
Regarding claim 29, Graf and HU disclose all the limitations of claim 25, as discussed above, and further the combination of Graf and HU clearly discloses wherein the second node is a computer system (see Graf; column 3 lines 9-10; Graf discloses each of the clients, i.e. “node”, comprises a computer system).
Regarding claim 30, Graf and HU disclose all the limitations of claim 25, as discussed above, and further the combination of Graf and HU clearly discloses wherein the second node is a single physical computer system (see Graf; column 3 lines 9-10; Graf discloses each of the clients, i.e. “node”, comprises a computer system).
Regarding claim 31, Graf and HU disclose all the limitations of claim 25, as discussed above, and further the combination of Graf and HU clearly discloses wherein the first hosting system is operated by a first service provider and said second hosting system is operated by a different second service provider (see Graf; column 3 lines 5-8 disclose clients may be connected via combinations of networks, therefore can be multiple providers of the networks and since there is a target and source configuration there would be two different networks therefore two service providers for the subscribers; Further, HU teaches subscribers on a telecommunications network; see HU; paragraph 0044).
The prior art used in the rejection of the current claim is combined using the same motivation as was applied in claim 1.
Regarding claim 32, Graf and HU disclose all the limitations of claim 21, as discussed above, and further the combination of Graf and HU clearly discloses wherein the first and second kernels each comprise an operating system interface and a hardware interface, wherein the operating system interface of the second kernel is different than the operating system interface of the first kernel, and wherein the hardware interface of the second kernel is different from the hardware interface of the first kernel (see Graf; column 4 lines 3-30 and column 4 line 64 - column 5 line 23, and column 6 line 52 – column 7 line 1 and Figure 2; Graf discloses interfaces for the hardware, such as for the saved and target client.  An OS interface is also disclosed for both clients.  For instance, an interface would necessarily be used with the kernel in order for communication to be done between the kernel, hardware and operating system.  Further, hardware differences are determined where the differences may be different hardware devices that include new hardware functionality.  Based on the determination, new hardware drivers are added that necessitate updating the operating system files, as well as modifying the kernel, i.e. “second kernel”.  Since new hardware is recognized on the target client, and therefore, the operating system is updated and the kernel is modified, the kernel interfaces for the new hardware and updated operating system would necessarily be different than the saved client since the saved client has different hardware and not the updated operating system.  In other words, the modified kernel, i.e. “second kernel”, for the target client is interfaced with the updated operating system, whereas the original kernel, i.e. “first kernel”, for the save client is interfaced with the original operating system, therefore, the modified kernel for the target client would necessarily be different in order to communicate with the updated operating system).
Regarding claim 33, Graf and HU disclose all the limitations of claim 32, as discussed above, and further the combination of Graf and HU clearly discloses wherein the hardware interface of the second kernel is compatible with the second set of virtualized hardware (see Graf; column 7 lines 61-65 and column 8 lines 44-48; Graf discloses determining if the target client hardware differs, i.e. determining if “compatible”, from the saved client hardware; and HU teaches virtualized hardware; see HU; paragraph 0029).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 21.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graf et al. (U.S. 7,334,157) in view of HU et al. (U.S. 2010/0070970 A1), as applied to claim 26 above, and further in view of Basu et al. (U.S. 2004/0145605 A1). 
Regarding claim 27, Graf and HU disclose all the limitations of claim 26, as discussed above. Further, while Graf discloses “remotely accessing the first node”, as discussed above, and a user being permitted to make a change via a tool (see Graf; column 5 line 65 – column 6 line 3), the combination of Graf and HU does not explicitly disclose wherein the remotely accessing comprises logging in to the first node through a user account.
In analogous art, Basu discloses wherein the remotely accessing comprises logging in to the first node through a user account (see Basu; paragraph 0034; Basu discloses a method for remote desktops, an application may be launched automatically within a remote desktop.  The application appearing in the remote desktop of the local computer may require additional parameters or login information.  The user may be required to provide a login password).
One of ordinary skill in the art would have been motivated to combine Graf, HU and Basu because Graf teaches a user is permitted to use the configuration edit tool that resides on the server (see Graf; column 5 line 65 – column 6 line 3) and Basu would provide a way for the user to remotely access the tool. 
Therefore, if would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the feature of remote desktops as taught by Basu into the combined system of Graf and HU in order to provide efficiency to the system by allowing for the user to not have to be local to the server and/or configuration tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gu et al. (U.S. 7,962,496 B2) discloses migrating hardware/software changes to a target platform.
Mondshine et al. (U.S. 2007/0074063 A1) discloses a second operating system retrieving a configuration setting of a first operating system. 
Landis et al. (U.S. 2007/0028244 A1) discloses a hypervisor managing multiple operating systems running in multiple partitions of a host system.
Songer et al. (U.S. 6,763,327 B1) discloses operating system portability using a hardware abstraction layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        12/13/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442